Citation Nr: 1624357	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including asbestosis.

2.  Entitlement to service connection for a sinus disorder, as drainage and sinus headaches.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from a February 2005 Department of Veterans Affairs (VA) endarterectomy.

4.  Entitlement to service connection for a disability manifested by nosebleeds as secondary to disabilities claimed to have resulted from a February 2005 VA endarterectomy, to include medication taken therefor.

5.  Entitlement to service connection for ischemic heart disease as secondary to disabilities claimed to have resulted from a February 2005 VA endarterectomy, to include medication taken therefor.

6.  Entitlement to service connection for a disability manifested by heartburn as secondary to disabilities claimed to have resulted from a February 2005 VA endarterectomy, to include medication taken therefor.

7.  Entitlement to service connection for erectile dysfunction as secondary to disabilities claimed to have resulted from a February 2005 VA endarterectomy, to include medication taken therefor.

8.  Entitlement to service connection for psychiatric disability as secondary to disabilities claimed to have resulted from a February 2005 VA endarterectomy and as related to active service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Navy from January 1960 to March 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA (VVA) electronic claims file.  VVA contains documents that are duplicative of the evidence in VBMS.

The issues of entitlement to service connection a lung disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a sinus disorder.

2.  The Veteran was hospitalized at a VA facility from February 25, to February 26, 2005, which time he underwent an endarterectomy. 
 
3.  The evidence does not establish that the Veteran has an additional disability as a result of VA negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault during the February 2005 endarterectomy; VA exercised the degree of care that would be expected of a reasonable health care provider.

4.  The preponderance of the evidence does not show that a disability manifested by nosebleeds, ischemic heart disease, a disability manifested by heartburn, or erectile dysfunction is related to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability as a result of a February 2005 endarterectomy are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

3.  The criteria for service connection for a disability manifested by nosebleeds have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.310 (2015).

4.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

5.  The criteria for service connection for a disability manifested by heartburn have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

6.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Letters dated in May and November 2010 contained the notice necessary regarding the claims decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA, Social Security Administration (SSA) and private post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination for his claims in December 2010.  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  No examination was provided for the sinus disorder, but none is necessary, as there are no allegations of recurrent sinus symptoms nor a diagnosis of a sinus disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

II.  Service Connection for a Sinus Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sinusitis is not a chronic disease listed under 38 C.F.R. § 3.309(a) , therefore 38 C.F.R. § 3.303(b) does not apply here.  See Walker, supra.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

STRs are negative for any complaints, treatment, or diagnoses of sinus symptoms or disability.  The Veteran's January 1960 service entrance examination noted normal evaluation of the sinuses.  In the accompanying report of medical history, the Veteran denied sinusitis.  A March 1962 separation report of examination notes that clinical evaluation of the sinuses was normal. 

Review of the post-service medical records fails to shows a diagnosis of a sinus disability.  Furthermore, the records contain no reports of any sinusitis-related symptoms.  A December 2010 VA Nose Examination report notes that the Veteran denied interference breathing through his nose and denied chronic sinusitis, including headaches.  The Veteran also reported no other symptoms.  Examination revealed no tenderness, purulent discharge, crusting, or other sinus problems.   The Veteran has not submitted any statements reporting he has sinus problems. 

The Board finds that service connection for a sinus disorder is not warranted.  This is because there is no current disability.  The medical evidence of record contains no such diagnosis or symptoms at any point during the appeal period.  See Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran has not even provided any statements that he has sinusitis; he has not provided medical reports of sinus symptoms.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a sinus disability, the doctrine of reasonable doubt is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  38 U.S.C.A. § 1151 Claim and Associated Secondary Claims

The Veteran maintains that the surgical care he received during a February 2005 endartectomy was negligent and caused additional disability, to include strep pneumonia, breathing problems, fluid on the lungs, and kidney and heart failure.  He further maintains that he has nosebleeds, a heart disability, heartburn, and erectile dysfunction secondary to the additional disability claimed to have been incurred as a result of the February 2005 endarterectomy and/or the medication taken for such additional disability.  See April 2010 claim, May 2010 statement, December 2010 VA examination report and July 2012 hearing transcript.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B) 38 C.F.R. § 3.361(a)-(d) ; Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation. 38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  The additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  Viegas, 705 F.3d at 1378.  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA treatment records note that the Veteran had a diagnosis of right carotid stenosis.  Endarterectomy was recommended.  On February 10, 2005, the Veteran signed a VA surgical consent form, acknowledging that the risks of his recommended surgery included bleeding, infection, vascular injury, and additional surgery.  

On February 25, 2005, the Veteran underwent elective right carotid endarterectomy at a VA facility.  The operation report notes that the Veteran lost 100 cubic centimeters of blood.  Respiration was normal.  No fever was noted and there were no complications.  Following surgery, wound classification was clean and skin integrity was intact.  A February 26, 2005, discharge note shows that the Veteran was stable at discharge.

Private hospitalization records show that the Veteran was admitted on February 27, 2005, with complaints of sudden shortness of breath since the previous evening.  A history of COPD and tobacco abuse was noted, along with right carotid artery surgery two days earlier.  Fever and neutrophilic leukocytosi were thought to be possibly secondary to pneumonia and/or flu.  Sputum showed strep pneumoniae.  The Veteran was intubated for nearly a week.  Chest X-ray studies revealed pulmonary edema.  When the Veteran was extubated, he had a recurrent episode of respiratory distress.  The assessment was respiratory failure.  The Veteran remained hospitalized for 19 days, during which time he underwent angioplasty with left ventriculogram.  He was discharged on March 16, 2005, and was stable at that time.

The Veteran was admitted to the same private hospital again in May 2005 with a diagnosis of arteriosclerotic coronary artery disease.  At that time he underwent coronary artery bypass grafting times three, cardiopulmonary bypass, Swan-Ganz catheter, endoscopic vein harvest and transesophageal echocardiogram.

A December 2010 VA examination report notes that the examiner reviewed the claims file and opined that the Veteran had no additional disability from his VA surgery in February 2005.  In this regard, the examiner noted that the discharge assessment was normal and the Veteran was discharged home.  He did not exhibit any signs of pneumonia during his VA hospitalization, to include at discharge.  It was not until being on a ventilator for 5-6 days during his private hospitalization that he was diagnosed with strep\pneumonia.  The examiner further opined that the Veteran's history of nonservice-connected chronic obstructive lung disease, along with his previous hospitalization, placed him at a higher risk of pneumonia.  The Veteran also had three risk factors for coronary artery disease:  diabetes; hypertension; and a smoking history.  The examiner found no evidence of additional disability cause by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in relation to his right carotid endarterectomy.

The examiner further noted that the Veteran had a 4-5 year history of erectile dysfunction and heartburn after eating.  He noted the Veteran's complaints of nosebleeds 1-2 times per month.  He opined that the Veteran's heart disability, erectile dysfunction, heartburn and nosebleeds are not a direct result of his VA surgery or medication taken as a result of such surgery.  The examiner opined that erectile dysfunction could be a result of the Veteran's nonservice-connected diabetes, and heartburn could be a result of eating or related to medication taken for nonservice-connected diabetes and/or heart disability.  The examiner also opined that the Veteran's nosebleeds could be caused by an antihistamine taken to treat a nonservice-connected disorder.

Based on the foregoing, the Board finds the most probative evidence of record establishes there was no additional, permanent disability as a result of the February 2005 VA endarterectomy.  See 38 C.F.R. § 3.361(b).  That is not to say that the Veteran did not necessarily develop additional disability subsequent to the surgery.  His current heart symptoms are arguably worse now than they were prior to the surgery.  The crucial question here is whether the VA surgery, or care thereafter, actually caused the development of additional disability.  See 38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

The 2010 VA medical opinion addresses this question.  The examiner came to the ultimate conclusion that the Veteran's heart problems, breathing problems, heartburn, nosebleeds, and erectile dysfunction were not caused by his VA hospitalization.  The examiner is shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion is found to be highly probative, and there is no competent medical opinion to the contrary. The examiner provided a discussion regarding why each of the claimed disorders, were not due to the surgery.

Consideration has been given to the Veteran's personal assertions, as noted above.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Heart and respiratory disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as pain and problems breathing, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record. 

As the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record of record does not demonstrate additional disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

In conclusion, the Board finds that compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of surgery performed at a VA facility in February 2005 is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert, supra.  The preponderance of the evidence is against the claim.  Moreover, having reviewed the evidence of record, the Board finds that the Veteran has not alleged service connection for a disability manifested by nosebleeds, ischemic heart disease, a disability manifested by heartburn, and erectile dysfunction as related to active service.

The record shows that these claimed disabilities have been diagnosed.  With regard to a secondary service connection theory of entitlement, because the section 1151 claim has been denied, service connection is not available for a disability that is secondarily caused by additional disability resulting from VA hospitalization.  As such, a threshold legal requirement for establishing service connection for a disability manifested by nosebleeds, ischemic heart disease, a disability manifested by heartburn and/or erectile dysfunction as secondary to such disability, as alleged, is not met.  Accordingly, the secondary service connection claims must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a sinus disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from a February 2005 VA endarterectomy are denied.

Service connection for a disability manifested by nosebleeds is denied.

Service connection for ischemic heart disease is denied.

Service connection for a disability manifested by heartburn is denied.

Service connection for erectile dysfunction is denied.


REMAND

Although the Board regrets any further delay, pursuant to the duty to assist, the Veteran's lung disorder and psychiatric disorder claims must be remanded for further development.

Lung Disorder

Remand is required for development related to the asbestos claim and for an addendum etiological opinion.  

The Veteran contends that he developed disorders of the lung (to include chronic obstructive pulmonary disease (COPD), asthma and asbestosis) as the result of in-service asbestos exposure.  In this regard, he reported that during his service in the Navy, he worked as an aviation ordanceman and sprayed fireproofing mixtures on bomb racks onboard a U.S. Navy vessel, and slept on land in barracks with asbestos tiles and insulation.  See May 2010 statement.  There is no statutory or regulatory guidance with regard to asbestos-related claims.  However, VA has issued guidance in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  Compliance must be obtained with these provisions.  

The Manual does not create a presumption of exposure to asbestos solely from shipboard service.  "Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999).  In adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  

Here, post-service records show that the Veteran has been diagnosed with COPD, asbestosis, and asthma.  The Veteran reported a 30 year history of smoking (which ended in 2003) and a post-service work history as a welder/grinder (for 26 years).  The Veteran's unit assignment history in the Navy is of record, and his military occupational specialty (MOS) was laborer (firearms).  See DD Form 214.  

Although a VA opinion was obtained in December 2010, the examiner indicated that the Veteran's in-service asbestos exposure was "minimal" and that he had a post-service history of occupational exposure to asbestos and that he had a long history of smoking.  While the opinion was ultimately negative, the Board notes that the Veteran's specific contentions regarding his claimed in-service asbestos exposure (spraying fireproofing mixtures) was not addressed at any point in the report.  The VA examiner merely stated that the Veteran "was an Airman and Aviation Ordanceman in service, so exposure to asbestos is minimal."  In this regard, it does not appear the Manual requirements have been fully met, as the record contains little to no evidence regarding the level of asbestos exposure as a result of the Veteran's MOS.  Moreover, subsequent to this opinion, the Veteran submitted an October 2012 opinion from his VA primary care physician, who stated, "I believe asbestosis did start from his exposure in the Navy."  No reasons and bases for this opinion were provided. 

Psychiatric Disorder

Remand is required for this claim to obtain VA treatment records.

The Veteran claims, in pertinent part, that his current psychiatric disorder is related to his February 2005 VA surgery.  See April 2010 claim.  However, he has also reported that he had experienced panic attacks prior to the 2005 surgery, and had received psychiatric treatment as early as the 1980s.  See December 2010 and April 2010 statements from the Veteran.  This would seem to suggest a possible additional theory of entitlement, to include direct service connection.

In an April 2010 statement, the Veteran reported that he received treatment for his claimed psychiatric disorder at the Huntington VA Medical Center beginning in the 1980s.  These have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Remand is required to obtain all available outstanding records.  Thereafter, any other indicated development (to include obtaining an etiology opinion) should be completed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all development actions outlined in the Manual pertaining to asbestosis are completed.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include Huntington VA Medical Center treatment records dated since 1980.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Upon completion of the above development, obtain an addendum medical opinion from a VA examiner regarding the claimed lung disorder related to exposure to asbestos in service.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (at least a 50 percent probability) that COPD, asthma, and asbestosis are etiologically related to the Veteran's period of active duty service, to include as the result of asbestos exposure.  The examiner must consider the 2010 VA examination report and the October 2012 VA medical opinion.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above (to include obtaining an additional etiology opinion), the claims of entitlement to service connection for a lung disorder and entitlement to service connection for a psychiatric disorder should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


